             Case 20-33233 Document 681 Filed in TXSB on 08/10/20 Page 1 of 38



                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION


                                                                  )
    In re:                                                        )        Chapter 11
                                                                  )
    CHESAPEAKE ENERGY CORPORATION, et al.,1                       )        Case no. 20-33233 (DRJ)
                                                                  )
                            Debtors.                              )        (Jointly Administered)
                                                                  )

              OBJECTION BY THE OFFICIAL COMMITTEE OF ROYALTY OWNERS TO
             DEBTORS’ EMERGENCY MOTION FOR ENTRY OF AN ORDER DISBANDING
                               THE ROYALTY COMMITTEE

TO THE HONORABLE DAVID R. JONES, UNITED STATES BANKRUPTCY JUDGE.

             COMES NOW the Official Committee of Royalty Owners (the “Royalty Committee”)

which files this Objection (the “Objection”) opposing the relief requested by the debtors,

Chesapeake Energy Corporation and its affiliated debtors (collectively “Chesapeake” or the

“Debtors”), in the Debtors’ Emergency Motion for an Entry of an Order Disbanding the Royalty

Committee [Docket No. 567] (the “Motion”).

                                           I.    Executive Summary

             1.    The United States Trustee (“U.S. Trustee”) is granted the authority in section

1102(a)(1) to appoint additional committees if the U.S. Trustee deems this to be appropriate.

Judicial review of such decisions is very narrow in scope and the judgment of the U.S. Trustee

in appointing an additional committee (like the Royalty Committee) may only be set aside based

on a showing that the appointment of the Royalty Committee was an arbitrary and capricious

exercise of the judgment of the U.S. Trustee. As demonstrated below, the royalty owners

(collectively, the “Royalty Owners”) hold interests both distinct from, and in many cases adverse



1A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
proposed claims and noticing agent at https://dm.epiq11.com/chesapeake. The location of Debtor Chesapeake
Energy Corporation’s principal place of business and the Debtors’ service address in these chapter 11 cases is 6100
North Western Avenue, Oklahoma City, Oklahoma 73118.



                                                         1
       Case 20-33233 Document 681 Filed in TXSB on 08/10/20 Page 2 of 38



to, Chesapeake’s unsecured creditors. As a result, the Royalty Owners’ interests are not

adequately represented by the official committee of unsecured creditors (the “Creditors

Committee”). Instead, the Royalty Committee is necessary to ensure that Chesapeake’s

hundreds of thousands of Royalty Owners receive proper notice of the bankruptcy proceedings

and have a meaningful opportunity to participate to preserve their rights. In this regard, the

Royalty Committee intends to participate on behalf of Royalty Owners in the plan process in an

effort to help efficiently deal with Royalty Claims, preserve Royalty Owners’ lien rights and

administrative claims, and/or negotiate with the Debtors for a claims resolution process to more

efficiently deal with Royalty Owner claims to minimize cost to Royalty Owners and the Estates.

Under the facts and circumstances of this case, the action of the U.S. Trustee in creating the

Royalty Committee was well within the U.S. Trustee’s judgment and was not arbitrary and

capricious in any way.

       2.      For example, at the Debtors’ meeting of creditors pursuant to section 341 of the

Bankruptcy Code, a number of Royalty Owners asked questions showing confusion with the

bankruptcy process. Several stated they had not received any notice of the bankruptcy case

from the Debtors and only learned of the proceedings from others. After the United States

Trustee asked questions, individual Royalty Owners’ asked questions of the Debtors. The

Debtors and their representatives never mentioned to the Royalty Owners that an Official

Committee of Royalty Owners had been appointed, but instead initially referred them to a phone

line to call. After being informed by some Royalty Owners that they could not get information

from that line, the Debtors’ counsel provided a phone number and e-mail for counsel. At one

point, a Royalty Owner asked if Royalty Owners needed to file a proof of claimand someone

from the Debtors responded “No.” When proposed Counsel for the Royalty Committee had an

opportunity to speak, she informed the Royalty Owners of the existence of the Royalty

Committee and advised that whether they needed to file a proof of claim would depend upon

their individual circumstances. The Debtors’ 341 meeting illustrates the need for a Royalty


                                                 2
       Case 20-33233 Document 681 Filed in TXSB on 08/10/20 Page 3 of 38



Committee to ensure Royalty Owners receive proper notice and correct information regarding

the steps they need to take to protect their rights in the Debtors’ bankruptcy cases.

       3.      The Southern District of Texas has been home to numerous sophisticated oil and

gas company bankruptcies in the last few years. Yet, Chesapeake is the only on in which the

U.S. Trustee appointed a Royalty Committee. The reason is explained by Chesapeake’s

pervasive, decades-long practice of underpaying and ill-treating its massive number of Royalty

Owners. These harmful activities alleged against Chesapeake do not exist at to the other oil

companies and demonstrates the diligence and care taken by the US Trustee’s office in

appointing this Royalty Committee.

                                   II.   Preliminary Statement

       4.      The largest asset of the Debtors’ bankruptcy estate (by far) is the proved

developed and proved undeveloped acreage leased to Chesapeake by Royalty Owners

throughout the country. This includes substantial acreage in Texas, Oklahoma, Wyoming,

Louisiana and Pennsylvania. These Royalty Owners include large financial institutions,

sophisticated family trusts, large and small ranch or farm families, churches, non-profit

organizations, and thousands of smaller lessors with mineral acreage leased to Chesapeake.

The Royalty Committee was formed by the U.S. Trustee to protect the interests of all Royalty

Owners in Chesapeake’s bankruptcy proceedings.

       5.      In addition to the Royalty Owners’ interest in receiving accurate and ongoing

royalty payments pursuant to the terms of their respective oil and gas leases with Chesapeake,

a large number of Royalty Owners assert prepetition claims against Chesapeake based on its

decades-long business practices involving the failure to properly pay the royalties due to

Royalty Owners and failure to fully and continuously develop their oil and gas leases as required

by the terms of their leases or applicable state law. Indeed, the numerous lawsuits resulting

from Chesapeake’s widespread underpayment and nonpayment of its Royalty Owners were

material enough to be included in its filings with the Securities and Exchange Commission.


                                                 3
       Case 20-33233 Document 681 Filed in TXSB on 08/10/20 Page 4 of 38



Excerpts from Chesapeake’s Form 10-K for 2019 and Chesapeake’s 10-Q for the first quarter of

2020 discussing these lawsuits are included in the attached Exhibit A.

       6.      The following sentence, which appears in substantially the same form in both the

2019 10-K and the 10-Q for the first quarter of 2020, concisely summarizes the wrongful

business practices which form the general basis of the underpayment and nonpayment claims

by the Royalty Owners against Chesapeake:

               The lawsuits against us allege, among other things, that we used
               below-market prices, made improper deductions, used improper
               measurement techniques, entered into arrangements with affiliates
               that resulted in underpayment of royalties in connection with the
               production and sale of natural gas and NGL and similar theories.

       7.      As indicated by Chesapeake’s SEC filings, there are numerous lawsuits pending

against Chesapeake which involve thousands of Royalty Owners seeking hundreds of millions

of dollars in damages based on the underpayment of royalties and, in some instances, asserting

claims that the mineral acreage under the leases should have been released by Chesapeake.

A list of the known lawsuits is attached as Exhibit B which reflects lawsuits pending in Texas,

Oklahoma, Wyoming, Ohio and Pennsylvania. This reflects 20 lawsuits including over 1,000

individual plaintiffs in addition to four (4) class actions. In addition, the Commonwealth of

Pennsylvania has commenced an enforcement action against Chesapeake based on alleged

deceptive leasing practices and underpayment of royalties.

       8.      The Royalty Owners had no opportunity to participate in the formation of the

Creditors Committee as none were included in Chesapeake’s list of the 50 largest creditors.

The list includes, as number 46, a creditor with a claim of $745,482. Although many of the

Royalty Owners assert much larger claims than this, they were not included in the list. The last

four (4) creditors reflected on the 50 largest list all hold disputed and unliquidated claims, so that

was no bar to including Royalty Owners on the list. Indeed, based on Chesapeake’s list of the

largest 50 creditors, when the U.S. Trustee’s counsel was contacted regarding the formation of




                                                  4
       Case 20-33233 Document 681 Filed in TXSB on 08/10/20 Page 5 of 38



a committee of royalty owners, he had no knowledge that the Royalty Owners even existed as a

constituency in these bankruptcy cases.

       9.          In the Motion, Chesapeake seeks the extraordinary relief of an order disbanding

the Royalty Committee, leaving the interests of hundreds of thousands of Royalty Owners

without any representation in this case. Chesapeake asserts several reasons why it believes its

Royalty Owners should not be entitled to a separate Royalty Committee, none of which have

merit. For example, Chesapeake erroneously contends that the interests of Royalty Owners are

adequately represented by the Creditors Committee. As will be discussed in greater detail

below, the Royalty Owners have interests distinct from, and in many ways adverse to, the

unsecured creditors represented by the Creditors Committee. However, the Motion misses the

mark as it fails to offer any reason why the U.S. Trustee’s decision should be considered

arbitrary and capricious.

            III.    The Applicable Legal Standard to Disband the Royalty Committee

A.     Standard of Review

       10.         Disbanding a committee appointed by the U.S. Trustee pursuant to section 1102

of the Bankruptcy Code is an extraordinary form of relief. Under section 1102(a)(1), the U.S.

Trustee may appoint such additional committees of creditors “as the United States trustee

deems appropriate.” Not surprisingly, great deference is given to the U.S. Trustee’s decision

that it is appropriate under the circumstances to form an additional committee. Chesapeake

must demonstrate that the U.S. Trustee’s decision to appoint the Royalty Committee was

arbitrary and capricious.

       11.         There is no controlling Fifth Circuit precedent on the standard for judicial review

of a U.S. Trustee’s decision to appoint a committee under section 1102(a)(1) of the Bankruptcy

Code. A number of courts in other circuits have held that a bankruptcy court may review such a

decision for abuse of discretion, and the court will uphold the U.S. Trustee’s decision regarding

committee appointment unless the court concludes that the decision was “arbitrary and


                                                     5
        Case 20-33233 Document 681 Filed in TXSB on 08/10/20 Page 6 of 38



capricious.” See, e.g., Bodenstein v. Lentz (In re Mercury Fin. Co.), 240 B.R. 270, 275 (N.D. Ill.

1999); In re JNL Funding Corp., 438 B.R. 356, 360 (Bankr. E.D.N.Y. 2010); In re Barney’s, Inc.,

197 B.R. 431, 439 (Bankr. S.D.N.Y. 1996); see also In re Columbia Gas Sys., 133 B.R. 174,

175 (Bankr. D. Del. 1991) (“[A] U.S. Trustee’s refusal to appoint a creditor [to a committee is]

subject to the deferential abuse of discretion standard”) (citing In re Gates Eng’g Co., 104 B.R.

653, 655 (Bankr. D. Del. 1989)). The authority to review such a decision derives from the court’s

inherent power and from section 105(a) of the Bankruptcy Code. JNL, 438 B.R. at 360.2

         12.      In 1986, Congress amended section 1102 of the Bankruptcy Code and

established the current division of responsibilities between the U.S. Trustee and the bankruptcy

court regarding appointment of committees. The amendments, which established the U.S.

Trustee system on a permanent, nationwide basis (except for North Carolina and Alabama),

reflected Congress’s desire to separate the judicial and administrative functions and to screen

courts from administrative functions that could raise conflict-of-interest issues. See In re Victory

Markets, Inc., 196 B.R. 1, 3-4 (Bankr. N.D.N.Y. 1995); see also In re ShoreBank Corp., 467 B.R.

156, 160 (Bankr. N.D. Ill. 2012) (discussing the historical development of the role of bankruptcy

courts and U.S. Trustees regarding committee membership). “[T]he purpose of amending §

1102 was ‘to transfer the authority to appoint the chapter 11 committee of unsecured creditors

from the court to the United States trustee as it is an administrative task.’” Barney’s, 197 B.R. at

439 (quoting H.R. Rep. No. 99-764, 99th Cong., 2d Sess. 28 (1986), reprinted in 1986

U.S.C.C.A.N. 5227, 5241).

         13.      Given Congress’s clear intent to vest administrative authority in the U.S. Trustee

to appoint committees in a chapter 11 case, the relationship between the U.S. Trustee and the




2
  Other courts have held that a bankruptcy court has no authority, under any standard, to disband a committee
appointed by the U.S. Trustee. See In re Caesars Entm’t, Operating Co., 526 B.R. 265, 269 (Bankr. N.D. Ill. 2015); In
re New Life Fellowship, 202 B.R. 994, 997 (Bankr. W.D. Okla. 1996). This Court need not reach the issue of whether
it has such authority, however, because the Debtors cannot carry their burden of showing that the U.S. Trustee’s
appointment of the Royalty Committee was arbitrary or capricious, and the Motion should be denied in any event.


                                                          6
       Case 20-33233 Document 681 Filed in TXSB on 08/10/20 Page 7 of 38



bankruptcy court, in regard to a committee decision, is akin to the relationship between an

administrative agency and a reviewing court. The “arbitrary and capricious” standard is

commonly used in judicial review of administrative acts. See 5 U.S.C. § 706(2)(A) (under

Administrative Procedures Act, reviewing court will set aside agency action found to be

“arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law”). For this

reason, cases explicating the “arbitrary and capricious” standard in the context of administrative

review are instructive here.

       14.     These cases show that anytime the “arbitrary and capricious” standard governs,

three bedrock principles apply. First, the action under review is “entitled to a presumption

of regularity.” Hayward v. U.S. Dep’t of Labor, 536 F.3d 376, 379 (5th Cir. 2008) (emphasis

added); Avoyelles Sportsmen's League, Inc. v. Marsh, 715 F.2d 897, 904 (5th Cir. 1983);

Gouger v. U.S. Army Corps of Eng’rs, 779 F. Supp. 2d 588, 602 (S.D. Tex. 2011). Second, “a

court is not to substitute its judgment for that of the agency.” Motor Vehicle Mfrs. Ass’n v.

State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983) (emphasis added); Sierra Club v.

Glickman, 67 F.3d 90, 97 (5th Cir. 1995); In re Bell Petroleum Servs., 3 F.3d 889, 905 (5th Cir.

1993). Third, the action will be overturned only if the reviewing court “can conclude with

‘definite and firm conviction’ that a clear error of judgment or a mistake has been

committed.” President & Fellows of Harvard Coll. v. Lee, 589 Fed. App’x 982, 986 (Fed. Cir.

2014) (emphasis added) (quoting PGBA, LLC v. United States, 389 F.3d 1219, 1223 (Fed. Cir.

2004)); Deloach v. Nicholson, 2007 U.S. App. Vet. Claims LEXIS 693, at *9 (Vet. App. Apr. 25,

2007); United States v. Akzo Coatings of Am., 949 F.2d 1409, 1429 (6th Cir. 1991).

B.     Burden of Proof

       15.     Chesapeake bears the burden of proof to establish by “substantial evidence” that

the U.S. Trustee’s appointment of the Royalty Committee was “arbitrary and capricious.”

Barney’s, 197 B.R. at 439; see also In re Dewey & LeBoeuf LLP, 2012 Bankr. LEXIS 5534, at




                                                 7
        Case 20-33233 Document 681 Filed in TXSB on 08/10/20 Page 8 of 38



*15 (Bankr. S.D.N.Y. Nov. 29, 2012) (“[I]f the authority exists for the court to order an additional

committee disbanded, the burden must rest on the parties moving for that relief”).

C.       The Standard to Appoint additional Committees under section 1102(a)(1) is
         whether the U.S. Trustee deems the appointment appropriate.

         16.      Much of Chesapeake’s legal argument is based on the false premise that the

Royalty Committee is not necessary to assure adequate representation of the Royalty Owners

(See Motion, pp. 10-16, 19). However, this misstates the legal standard applicable to the

appointment of an additional committee pursuant to section 1102(a)(1) which states that the

U.S. Trustee “may appoint [such] additional committees of creditors … as the United States

trustee may deem appropriate.” If the U.S. Trustee declines to appoint an additional committee

and a party in interest moves for the bankruptcy court to order such an appointment, the party

must prove that the additional committee is “necessary to assure adequate representation.”

Thus, sections 1102(a)(1) and (a)(2) apply different standards applicable in different situations:

The U.S. Trustee may appoint an additional committee if deemed to be appropriate by the U.S.

Trustee, but can only be required to appoint an additional committee based on a court order if

the additional committee is necessary to insure adequate representation.

         17.      Chesapeake’s argument improperly conflates the two (2) standards to suggest

that the appointment of the Royalty Committee must be premised on the fact that an additional

committee was necessary to insure the adequate representation of Royalty Owners. However,

under section 1102(a)(1), all that is necessary is for the U.S. Trustee to conclude that the

appointment of the Royalty Committee is appropriate. The cases on which Chesapeake bases

its necessity argument are inapposite because they are section 1102(a)(2) cases seeking an

order by the court to compel appointment of an additional committee.3 The legal standard



3 See Exide Techs. v. Wis. Inv. Bd., Nos. 02-1572-SLR, 02-11125-KJC, 02-1610-SLR, 2002 U.S. Dist. LEXIS 27210,
at *3-4 (D. Del. Dec. 23, 2002); In re New Century TRS Holdings, Inc., No. 07-10416 (KJC), 2013 Bankr. LEXIS 4021,
at *9 (Bankr. D. Del. Sep. 26, 2013); In re Residential Capital, LLC, 480 B.R. 550, 557-58 (Bankr. S.D.N.Y. 2012); In
re Spansion, Inc., 421 B.R. 151, 155-56 (Bankr. D. Del. 2009); In re Dana Corp., 344 B.R. 35, 37-38 (Bankr. S.D.N.Y.
2006); In re Sharon Steel Corp., 100 B.R. 767, 776 (Bankr. W.D. Pa. 1989).


                                                         8
       Case 20-33233 Document 681 Filed in TXSB on 08/10/20 Page 9 of 38



applied in section 1102(a)(2) cases does not apply here. Instead, the U.S. Trustee could

appoint the Royalty Committee if he deemed the appointment appropriate, and such a decision

can only be set aside if arbitrary and capricious.

D.     The U.S. Trustee’s formation of the Royalty Committee was not arbitrary and
       capricious

       18.      A decision is arbitrary and capricious if it is “based on an erroneous conclusion of

law, a record devoid of evidence on which the decision maker could rationally have based its

decision, or otherwise potentially unreasonable, arbitrary or fanciful.” In re Barney’s Inc., 197

B.R. at 439. To meet this exceptionally high standard, Chesapeake must present substantial

evidence that the U.S. Trustee acted arbitrarily and capriciously. Id.

       19.      Here, the U.S. Trustee clearly had a proper legal basis to form the Royalty

Committee based on section 1102(a)(1), which allows the appointment of an additional

committee if deemed appropriate by the U.S. Trustee. The Motion offers no allegations of any

facts or circumstances to establish that the U.S. Trustee’s decision to form a Royalty Committee

was based on a lack of a proper record to form the basis for a reasonable decision or any

indication that the decision was patently unreasonable, arbitrary or fanciful. Instead, what the

Motion indicates is that Chesapeake disagrees with the decision based on its own self-serving

conclusions that the Royalty Owners’ interests are adequately represented by the Creditors

Committee. The fact that Chesapeake disagrees with the decision, and would prefer another

course, does not even arguably raise any issue that the U.S. Trustee acted arbitrarily and

capriciously.

          IV.    The Interests of Royalty Owners are Distinct from the Interests of
                 Unsecured Creditors Represented by the Creditor’s Committee

A.     Royalty Owners Have Distinct Interests Which Often Conflict with the Interests of
       the Unsecured Creditors Represented by the Creditors Committee

       20.      The interests of Royalty Owners are distinct from those of unsecured creditors

represented by the Creditors Committee. Indeed, in many cases, the distinct interests of the



                                                 9
      Case 20-33233 Document 681 Filed in TXSB on 08/10/20 Page 10 of 38



Royalty Owners are inconsistent with the interests of those unsecured creditors. The interests

of the Royalty Owners differ from the interests of general unsecured creditors in many material

ways, including the following:

               a.      Secured Claims. Royalty Owners may hold secured claims against

Chesapeake under applicable state law. Examples of this are Tex. Bus & Com. Code, § §

9.319 and 9.343, Okla. Stat. Am. Title 52, § § 548 et seq., and Wyo. Stat. § 34.1-9-319, all of

which grant Royalty Owners potential secured claims against Chesapeake. Other states in

which Chesapeake holds oil and gas interests may also provide similar protections to Royalty

Owners. Obviously, the unsecured creditors represented by the Creditors Committee enjoy no

such rights.

               b.      Trust Fund Claims. There is substantial authority that some of the royalty

proceeds received by Chesapeake are not even Chesapeake’s money and does not constitute

property of the estate. Dahlberg v. ConocoPhillips Co. (In re Reichmann Petroleum Corp.), 434

B.R. 790, 797 (Bankr. S.D. Tex. 2010) (Revenue attributable to working interest owners was

property of the working interest owners and not property of the estate); Vess Oil Corp. v.

SemCrude, L.P. (In re SemCrude, L.P.), 418 B.R. 98, 106 (Bankr. Del. 2009) (Production

proceeds held in trust by the debtor for the benefit of third parties were not property of the

estate). “Where [a] Debtor merely holds legal title to property as an agent or bailee for another,

Debtor’s bare legal title is of no value to the estate, and Debtor should convey the property to its

rightful owner.” MCZ Indus. v. Andrus Res. Inc. (In re MCZ, Inc.), 82 B.R. 40, 42 (Bankr. S.D.

Tex. 1987). Consequently, the Royalty Owners have claims that Chesapeake holds the

underpaid royalties in trust for the benefit of the Royalty Owners, and that these funds were

never the property of Chesapeake and did not become property of any bankruptcy estate.

Indeed, the Royalty Owners may have broad claims to Chesapeake’s cash as the remnants of

these trust funds or rights to an accounting and restitution of the trust funds wrongfully

misappropriated by Chesapeake. The unsecured creditors have no such claims or rights.


                                                 10
      Case 20-33233 Document 681 Filed in TXSB on 08/10/20 Page 11 of 38



               c.      Filing Proofs of Claim. The Royalty Owners should be granted an

appropriate period to file proofs of claim and to receive meaningful notice of their rights to file

claims for past royalty underpayments. There should also be some meaningful resource to

answer the Royalty Owners’ questions regarding this process, which will be alien to the great

majority of them. As was illustrated at the 341 meeting, a great deal of confusion exists among

Royalty Owners regarding the steps they need to take to protect their rights in the bankruptcy

case. The letter purportedly sent by the Debtors to Royalty Owners gave the impression that

they did not need to file a claim in the bankruptcy case. Further, at the 341 meeting, a

representative of the Debtors told them that they did not need to file proofs of claim and that

they should contact the Debtors’ customer service hotline number on their royalty checks if they

had any questions. The Debtors’ June 28 Letter to Royalty Owners adds to the confusion. The

letter did not sufficiently apprise Royalty Owners of their rights and is likely to promote minimal

participation in the bankruptcy cases by the Royalty Owners, many of whom likely lack legal

representation or whose interests are too small to justify seeking legal representation. The

Royalty Committee would like to have a letter from the Royalty Committee sent with the

package on proofs of claims to provide (i) notice regarding the U.S. Trustee’s appointment of

the Royalty Committee, and (ii) clarification on the claims process in layperson terms to make

sure they are properly informed given the June 28 Letter.

               d.      Class of Proofs of Claim. There are thousands of Royalty Owners who

may hold relatively small claims against Chesapeake based on the same or similar practices

regarding the systematic underpayment of royalties nationwide over a period of years. Indeed,

Exhibit A reflects four (4) class action lawsuits pending against Chesapeake. Class action

claims pursuant to Fed. R. Civ. Pr. 23 provide an excellent tool to protect the rights of these

small Royalty Owner claimants. See, e.g., Judgment, In re Sheridan Holding Company I, LLC,

No. 20-31884 (DRJ) (Bankr. S.D. Tx. July 13.2020) (approving class action settlement of royalty

underpayment claims as part of Debtors’ restructuring).


                                                  11
      Case 20-33233 Document 681 Filed in TXSB on 08/10/20 Page 12 of 38



               e.      Release of Acreage. Some Royalty Owners may have Chesapeake

leases which were arguably terminated and that leased acreage should have been released by

Chesapeake under the terms of the lease document or applicable law. These claimants should

also have their rights to pursue such claims preserved and a Royalty Committee can assist to

that end and in helping work towards an orderly procedure for the manner of handling such

claimants. These release of acreage claims are likewise inconsistent with the interests of the

unsecured creditors represented by the Creditors Committee.

               f.      Executory Contracts. There will be issues as to whether the oil and gas

leases in some states constitute executory contracts. This will likely give rise to significant

issues regarding what cure payments Chesapeake is required to make to assume these leases.

The Royalty Committee will act to ensure that the interests of these Royalty Owners, especially

the smaller ones, are protected in this bankruptcy case through a procedure that fully and fairly

provides such claimants’ notice and transparency of their rights related to assumption or

rejection of such leases. For example, a shortened notice period of a cure amount will likely

result in the great majority of such lessor counterparties failing to timely object. Once again, on

this issue, the Royalty Owners’ rights conflict with the general unsecured creditors.

               g.      Potential Administrative Claims. The Royalty Owners hold both pre-

petition and post-petition claims against Chesapeake. If Chesapeake fails to properly pay post-

petition royalties, the Royalty Owners will hold administrative claims. By contrast, the Creditors

Committee, by definition, represents only pre-petition creditors who hold no administrative

claims. This is another issue where the Royalty Owners and Creditors Committee have

divergent interests.

               h.      Right to Jury Trial. Many Royalty Owners have already filed suit in state

courts and will likely seek relief from the stay to pursue their termination claims under state law

property rights and/or liquidate their damages through jury trials in state court. These are




                                                 12
          Case 20-33233 Document 681 Filed in TXSB on 08/10/20 Page 13 of 38



interests which will likely conflict with the interests of the unsecured creditors represented by the

Creditors Committee.

                    i.       Different Plan Treatment. In the term sheet reflected in Chesapeake’s

first day pleadings, the holders of general unsecured claims are treated differently from the

holders of the unsecured notes. The Debtors’ appear to take the position that all Royalty

Owners’ pre-petition claims are a homogenous group of unsecured claims without addressing

the applicable State law property rights vary greatly from State to State. The Royalty Owners

are also entitled to a separate voice on through the Royalty Committee.

                    j.       Separate Class. Based on the above, the Royalty Owners may be better

addressed in any proposed Plan of Reorganization as a separate class or classes. In addition,

there may be an opportunity to resolve some pre-petition litigation claims of Royalty Owners’ via

settlement(s) in the Plan of Reorganization. Further, given their distinct set of rights, the

liquidation analysis as to Royalty Owners may be also much different from the unsecured

creditors represented by the Creditors Committee. The Royalty Owners are entitled to a

separate voice to advance these issues at confirmation.

                               V.     Chesapeake’s Arguments in the Motion4

A.         The Creditors Committee Cannot Adequately Represent the Royalty Owners
           Interests

           21.      Chesapeake asserts that the interests of the Royalty Owners are adequately

represented by the Creditors Committee, and that the Royalty Owners interests may be

appropriately protected by appointing Royalty Owners to the Creditors Committee. This

argument misses the mark on several points.

           22.      As demonstrated above, applying the correct legal standard, section 1102(a)(1)

of the Bankruptcy Code vests the U.S. Trustee with the power to create such additional

committees as the U.S. Trustee deems appropriate. Through the Motion, Chesapeake is, in


4
    The Royalty Committee’s admissions and denials pertaining to the Motion are attached hereto as Exhibit C.



                                                          13
      Case 20-33233 Document 681 Filed in TXSB on 08/10/20 Page 14 of 38



effect, asking the Court to second guess the judgment of the U.S. Trustee that the appointment

of the Royalty Committee was appropriate based on Chesapeake’s conclusion that the interests

in the Royalty Owners are adequately protected by the Creditors Committee. Chesapeake’s

history with its Royalty Owners, which is arguably more contentious than any other big oil and

gas company, makes it a very dubious sheriff to evaluate whether the Royalty Owners’ interests

are adequately protected in these bankruptcy cases. However, Chesapeake’s opinion that the

Royalty Committee is unnecessary is not a basis to establish that the U.S. Trustee acted

arbitrarily or capriciously. Indeed, the Motion alleges no facts or circumstances which in any

way tend to establish that the U.S. Trustee acted arbitrarily or capriciously.

       23.     The Royalty Owners have several distinct interests which needed protection,

including the assertion that the DIP Motion could not affect claims regarding the termination of

leases or the release of acreage and to preserve the Royalty Owners’ lien rights and trust fund

claims. The DIP Order reflects that Royalty Owners who retained counsel each requested more

protective language than was proposed by the Debtors’. It was left to the Royalty Committee to

seek similar protections for all the other Royalty Owners and, absent the Royalty Committee,

the other Royalty Owners would have been deprived of the benefit of this protective language.

       24.     Second, the appointment of Royalty Owners as minority members of the

Creditors Committee will not adequately protect the interests of the Royalty Owners. By

definition, the representation by the Creditors Committee of the Royalty Owners’ interests

should be limited to their unsecured claims and would not encompass the other rights unique to

Royalty Owners. Moreover, nothing in section 1102(a)(1) supports such a position. As

demonstrated above, many of the interests of the Royalty Owners are inconsistent with those of

the unsecured creditors represented by the Creditors Committee. Chesapeake should not be

seeking to substitute its judgment for the U.S. Trustee’s judgment that a separate Royalty

Committee was appropriate. Chesapeake has failed to show the U.S. Trustee’s decision was

arbitrary and capricious.


                                                 14
      Case 20-33233 Document 681 Filed in TXSB on 08/10/20 Page 15 of 38



B.     The Payment of Undisputed Royalties Does Not Negate the Need for the Royalty
       Committee.

       25.     The fact that the Debtors have obtained approval from the Bankruptcy Court to

pay all undisputed pre- and post-petition royalties does not negate the need for a Royalty

Committee in this case. The Schedules and Statement of Financial Affairs are not due to be

filed until August 26, 2020. As such, there is currently no visibility on what royalties the Debtors

claim will be paid, have been paid, are currently owed and/or are disputed. Thousands of

Royalty Owners possess prepetition claims against the Debtors which collectively could exceed

hundreds of millions of dollars in unpaid past royalties. Moreover, the Royalty Owners have an

interest in ensuring that their post-petition royalties are administered, calculated and timely paid.

Given Chesapeake’s belabored past with its Royalty Owners, in the long run, it is very likely that

there will be benefit the Debtors’ Estates and the Royalty Owners to have an official committee

charged with the duty of trying to make the bankruptcy process more efficient for Royalty

Owners, which would facilitate the administrative efficiency of the bankruptcy estates.

       26.     Moreover, as noted above, these interests cannot, by definition, be protected by

a committee protecting the rights of pre-petition general unsecured creditors.

C.     The Absence of Royalty Committees in Other Cases.

       27.     The fact that royalty owner committees have not been appointed in other cases

does not mean that a Royalty Committee is not appropriate in this case or that the U.S. Trustee

acted arbitrarially and capricious in appointing the Royalty Committee. This is a unique case

wherein there are claim that, for many years, Chesapeake consistently underpaid Royalty

Owners in Texas, Oklahoma, Wyoming, Pennsylvania and Ohio. In most cases, a royalty owner

committee may not be appropriate; but this is not most cases. Chesapeake’s business

practices allegedly involved using below market prices, making improper deductions, using

improper measurement techniques, and entering into agreements with affiliates that result in

substantial underpayment of royalties over the years. Chesapeake has been sued for hundreds



                                                 15
      Case 20-33233 Document 681 Filed in TXSB on 08/10/20 Page 16 of 38



of millions of dollars by many thousands of claimants for the underpayment or royalties and

related relief. To protect the interests of all Royalty Owners, the continuation of the Royalty

Committee in this case is not only appropriate, but essential. Contrast Chesapeake’s position in

silencing the Royalty Owners’ voices with that of Sheridan in its recent restructuring where this

Court approved a classwide settlement of royalty underpayment claims within Sheridan’s Plan

of Reorganization. See, e.g., Judgment, In re Sheridan Holding Company I, LLC, No. 20-31884

(DRJ) (Bankr. S.D. Tx. July 13.2020) (approving class action settlement of royalty

underpayment claims as part of Debtors’ restructuring).

       28.     Over the past several years, numerous exploration and production (E&P)

companies have filed for bankruptcy in the Southern District of Texas. None of those cases

appear to have the same type of egregious conduct that has been alleged against Chesapeake.

The lawsuits against Chesapeake over the years, including litigation pending at the time of the

bankruptcy, allege Chesapeake engaged in a pervasive, nationwide practice for many years of

underpaying the Royalty Owners. The absence of similar committees of royalty owners in other

E&P cases simply confirms that the underpayment of royalties was either not a material issue or

was fairly addressed in the E&P companies plan of reorganization. The background and facts

unique to Chesapeake are what is relevant in determining whether a Royalty Committee was

necessary. The Debtors’ seem to be concerned with the precedent that appointing a Royalty

Committee sets for other cases. It does not set any precedent whatsoever, but merely reflects

that, in this case, it was deemed appropriate. The lack of royalty committees in other cases

casts no doubt on the judgement of the U.S. Trustee in this case.

D.     The Motion provides no basis to deem the U.S. Trustee’s appointment of the
       Royalty Committee as arbitrary and capricious.

       29.     The Motion alleges no facts or circumstances to establish that the U.S. Trustee’s

decision was “unreasonable, arbitrary or fanciful,” In re Barney’s, Inc., 197 B.R. at 439, and

which would leave the Court with a “definite and firm conviction” that the U.S. Trustee made a



                                                16
      Case 20-33233 Document 681 Filed in TXSB on 08/10/20 Page 17 of 38



“clear error of judgment or a mistake” in appointing the Royalty Committee. Cf. President &

Fellows of Harvard Coll. v. Lee, 589 Fed. App’x at 986. Chesapeake merely disagrees with the

United States Trustee.

       30.     The very few cases in which a court has ordered an existing committee

disbanded demonstrate the extreme circumstances necessary to warrant granting this

extraordinary relief, none of which are even remotely like the present facts. In three (3) cases, a

committee was disbanded on the grounds that appointment of the committee violated the

Bankruptcy Code. See In re Coalinga Reg. Med. Ctr., 608 B.R. 746, 756 (Bankr. E.D. Cal. 2019)

(§ 1102 does not apply in chapter 9 case); In re City of Detroit, 519 B.R. 673, 678 (Bankr. E.D.

Mich. 2014) (§ 1102 does not apply in chapter 9 case); In re Mercury Fin. Co., 224 B.R. 380,

386 (Bankr. N.D. Ill. 1998) (single committee included both unsecured creditors and equity

security holders in violation of § 1102(a)(1)), aff’d, 240 B.R. 270 (N.D. Ill. 1999). Chesapeake

does not and cannot assert that the U.S. Trustee’s appointment of the Royalty Committee

violated the Bankruptcy Code in any way.

       31.     In another case, a court ordered the unsecured creditors’ committee disbanded a

year and half into the reorganization because (i) the committee had been ineffective and had

run up excessive legal fees on the lender’s cash collateral; (ii) a chapter 11 trustee had been

appointed, who would represent the interests of creditors; and (iii) the only financially

disinterested party, the Bankruptcy Administrator, supported disbanding the committee. In re

Pac. Ave., LLC, 467 B.R. 868, 870-71 (Bankr. W.D.N.C. 2012). The facts of the present cases,

of course, are completely different. Thus, Pacific Avenue is not persuasive authority here.

       32.     Chesapeake identifies no fact or circumstance which establishes that the U.S.

Trustee’s decision to appoint the Royalty Committee was arbitrary and capricious.

Chesapeake’s arguments boil down to self-serving opinions that the Royalty Committee is

unnecessary.




                                                 17
        Case 20-33233 Document 681 Filed in TXSB on 08/10/20 Page 18 of 38



E.      Members Can Serve on the Royalty Committee in a Representative Capacity

        33.    Chesapeake also contends that the U.S. Trustee’s action in forming the Royalty

Committee was arbitrary and capricious because three (3) of the committee members (Aaron D.

Hovan, Michael D. Donovan, and Charles E. Schaffer) purportedly are not creditors and,

instead, serve as counsel to Royalty Owners in three different class action lawsuits against

Chesapeake.

        34.    As an initial matter, Mr. Hovan is a Chesapeake Royalty Owner. Mr. Hovan is

listed among the Royalty Owners on Chesapeake’s Affidavit of Service reflecting service of a

“Royalty Owner Letter” dated June 28, 2020 to Royalty Owners. See, Docket No. 375 at p.

1503.

        35.    Regardless, Chesapeake’s contention that parties cannot serve on a committee

in a representative capacity is simply incorrect. Individuals frequently serve on committees in a

representative capacity for one or more creditors, including indenture trustees, union

representatives, and corporate designees. Paradoxically, the Debtors have not accused the

U.S. Trustee of being arbitrary and capricious in the formation of the Creditors Committee,

which includes two indenture trustees serving in a representative capacity for the Debtors’

prepetition bondholders. See, Motion at ¶ 15.

        36.    In any event, Chesapeake’s arguments that only a creditor, and not the legal

representative of a class of creditors, can serve on a creditors’ committee was expressly

rejected by the district court in In re Dow Corning Corp., 212 B.R. 258 (E.D. Mich. 1997). In that

case, the district court reversed the decision of the bankruptcy court to remove several class

action attorneys from an official tort claimants committee. In re Dow Corning Corp., 212 B.R. at

264. The court found that, although section 1102(b)(1) gives the U.S. Trustee a “guide” to the

type of persons the that “ordinarily” may be appointed on committees, where a matter is not an

ordinary case (such as a mass tort case), the U.S. Trustee may appoint members who are not

the largest creditors. Id. In addition, although section 1102(a)(1) provides that the U.S. Trustee


                                                18
      Case 20-33233 Document 681 Filed in TXSB on 08/10/20 Page 19 of 38



may appoint an additional committee of creditors, section 1102(b) describes the types of

“persons” to be appointed solely as “persons, willing to serve.” 11 U.S.C. § 1102(b).

Presumably, if only “creditors” could serve as committee members, the statute would expressly

so provide. To the contrary, “[n]owhere in Section 1102 does it indicate that a person must be

an actual creditor to be appointed by the United States Trustee to a committee of creditors.” Id.

       37.     Likewise, the court in Dow Corning considered and rejected the argument that

attorneys for class claimants have a conflict of interest that precludes them from acting as a

committee member because, regardless of whether a committee member is an actual creditor

or an attorney representing a creditor, either person would have a self-interest in the outcome of

the bankruptcy. Id. at 261 and 264. The law, however, requires that “a committee member

place the collective interest of the class above its personal stake in the bankruptcy case.” Id. at

261. Further, unlike other provisions, section 1102(b) of the Bankruptcy Code does not prohibit

a person from serving on a committee because of a lack of disinterestedness. Consequently,

despite their competing interests, the court in Dow Corning found that the class attorneys’ duties

owed to their class claimants separate from their duties to the tort claimants committee in the

bankruptcy case did not preclude them from serving on the committee. Id. at 264.

       38.     Such is the case here. The Chesapeake bankruptcy case is not an ordinary

case. Most debtors do not have numerous class action lawsuits by royalty owners filed against

them across the country. As was the case in Dow Corning, where class attorneys representing

thousands of breast implant and other silicone injured claimants were allowed to serve on the

tort claimants committee, the attorneys representing the more than 10,000 Royalty Owners, who

are parties to more than 12,000 leases, seeking tens of millions of dollars in class actions in

Pennsylvania can aggregate the experiences of those Royalty Owners and thereby enhance the

Royalty Committee’s contribution to the bankruptcy case. Likewise, the Debtors have not

alleged that the attorney members on the Royalty Committee have not or cannot act in a

manner consistent with their fiduciary duties to all Royalty Owners and the Royalty Committee.


                                                19
       Case 20-33233 Document 681 Filed in TXSB on 08/10/20 Page 20 of 38



Regardless, any argument regarding the membership of the Royalty Committee is not a basis to

disband the committee. At most, it is a challenge to the U.S. Trustee’s appointment of the class

attorneys to the Royalty Committee which should be directed, in the first instance, to the U.S.

Trustee, who is responsible for appointing or removing the members of the Committee. Id. at

264.

       39.     Finally, the Debtors’ argument that “the purpose of the [Royalty Committee] was

to benefit the lawyers – not the royalty owners” in paragraph 39 of the Motion defies credulity.

Chesapeake has hundreds of thousands of Royalty Owners who need representation in its

bankruptcy case to (i) ensure all Royalty Owners receive proper notice, (ii) ensure fair

procedures are in place so the Royalty Owners can preserve their pre- and post-petition royalty

claims, including secured claims, trust fund claims, and/or release of mineral acreage claims,

and (iii) give Royalty Owners a voice in the reorganization process. Absent the Royalty

Committee, Chesapeake’s hundreds of thousands of Royalty Owners, who are counterparties to

the oil and gas leases constituting Chesapeake’s most valuable assets, will have no one

advocating for their rights because the overwhelming majority of Royalty Owners likely lack the

financial resources needed to retain counsel in order to protect their individual interests.

F.     Chesapeake’s Request to Limit the Scope of the Royalty Committee’s
       Responsibilities and the Amount of its Fees Should Be Denied.

       40.     Given the number of matters pertaining to Royalty Owners that need to be

addressed by the Royalty Committee, Chesapeake’s attempt to limit the scope of the Royalty

Committee’s responsibilities and the amount of its professional fees is improper and should be

denied.

       41.     As outlined above, the Royalty Committee does not intend to duplicate any work

being performed by the Creditors Committee. Instead, the Royalty Committee intends to limit its

involvement in the case to matters that relate in a material manner to the Royalty Owners’

interests. For example, the Royalty Committee filed a limited objection to the Debtors’ motion to



                                                 20
      Case 20-33233 Document 681 Filed in TXSB on 08/10/20 Page 21 of 38



set a bar date for the filing of proofs of claim requesting a number of procedures intended to

help preserve Royalty Owner claims [see Dkt. No. 650] and extending the time for the Bar Date

for Royalty Owners to file claims. Here, the Debtors propose to substantially shorten the bar

date from the normal 90 days from the first 341 Meeting as provided for in the Complex

Procedure Rules, which would be November 2, 2020.

       42.     The Debtors seek to limit the Royalty Committee’s fees while proposing to pay

millions in fees for the Debtors’ counsel and Creditors’ Committees’ counsel. This appears to

be an attempt to minimize the ability of the Royalty Committee, if it is disbanded, to be effective

in this case. All fees incurred by the Royalty Committee will be subject to review and approval

by this Court, which is capable of assessing their reasonableness. Also, the Court has

approved procedures for the interim compensation of professionals [Dkt. No. 656]. The Debtors

and all other parties in interest will have transparency into the work being performed by the

Royalty Committee and can object to any fees they believe are unreasonable.

       43.     Finally, the Motion was filed on July 30, 2020, a mere six (6) days after the

Royalty Committee was formed. Given the large constituency of Royalty Owners, it is extremely

unfair for the Debtors to attempt to limit the scope of the Royalty Committee’s responsibilities

and fees at this early stage. The Royalty Committee remains open to discussions to resolve the

Motion with the Debtors, including agreeing to a reasonable cap on legal fees on a prospective

basis with all expenses to be reimbursable at actual cost.

                                     PRAYER FOR RELIEF

       WHEREFORE, the Royalty Committee prays that the Court enter an order sustaining

this Objection, denying the relief requested in the Motion, and granting the Royalty Committee

all such relief as the Court may deem just and proper.




                                                21
      Case 20-33233 Document 681 Filed in TXSB on 08/10/20 Page 22 of 38



DATED: August 10, 2020                              Respectfully submitted,

                                                    /s/ J. Robert Forshey
                                                    J. Robert Forshey
                                                    State Bar No. 07264200
                                                    Jeff P. Prostok
                                                    State Bar No. 16352500
                                                    Suzanne K. Rosen
                                                    State Bar No. 00798518
                                                    FORSHEY & PROSTOK LLP
                                                    777 Main St., Suite 1550
                                                    Fort Worth, TX 76102
                                                    Telephone: (817) 877-8855
                                                    Facsimile: (817) 877-4151
                                                    bforshey@forsheyprostok.com
                                                    jprostok@forsheyprostok.com
                                                    srosen@forsheyprostok.com


                                                    Deirdre Carey Brown
                                                    State Bar No. 24049116
                                                    FORSHEY PROSTOK, LLP
                                                    1990 Post Oak Blvd., Suite 2400
                                                    Houston, TX 77056
                                                    Telephone: (832) 536-6910
                                                    Facsimile: (832) 310-1172
                                                    dbrown@forsheyprostok.com

                                                    PROPOSED COUNSEL FOR THE
                                                    OFFICIAL COMMITTEE OF ROYALTY
                                                    OWNERS


                              CERTIFICATE OF CONFERENCE
        On August 4, 2020, I spoke with counsel for the Debtors, Patrick Nash, and had a
productive conversation on ways to resolve the Motion to Disband. Mr. Nash was to confer with
his client further. I followed up again on August 5, 2020 and on August 6, 2020 Mr. Nash informed
me that the Debtors’ were not agreeable to a resolution. On August 8, 2020, myself and others
with my firm conferred with Mr. Duran and informed Mr. Duran that the Royalty Committee had
already attempted to work out a resolution and were willing to reach out to the Debtors again to
discuss a resolution after further consultation with the Royalty Committee. We had a second
conference with Mr. Nash, Ms. Shwarzman, and Mr. Duran on August 9, 2020; however, an
agreement as to the resolution of the Motion could not be reached.
                                                          /s/Jeffrey Prostok




                                               22
        Case 20-33233 Document 681 Filed in TXSB on 08/10/20 Page 23 of 38



                                         CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of the foregoing objection and all exhibits have
been served upon the parties receiving electronic notice via the Court's CM/ECF system on
August 10, 2020.
                                                                        /s/ Suzanne K. Rosen
                                                                        Suzanne K. Rosen




L:\BFORSHEY\Chesapeake (RO Committee-CrR) #6092\Pleadings 20-33233 txsb\ROC Objection to Debtors' Motion to Disband
ROC 8.10.2020.docx




                                                         23
Case 20-33233 Document 681 Filed in TXSB on 08/10/20 Page 24 of 38




                              Exhibit A
    [Excerpts from Chesapeake’s 2019 10-K and 1st Quarter 2020 10-Q]
     Case 20-33233 Document 681 Filed in TXSB on 08/10/20 Page 25 of 38




                                         Exhibit “A”

      We are defending against claims by royalty owners alleging, among other
      things, that we used below-market prices, made improper deductions, used
      improper measurement techniques, entered into arrangements with
      affiliates that resulted in underpayment of royalties in connection with the
      production and sales of natural gas and NGL and similar theories.
      Numerous cases are pending. The resolution of disputes regarding past
      payments could cause our future obligations to royalty owners to increase
      and would negatively impact our future results of operations.

      In addition, there are ongoing governmental regulatory investigations and
      inquiries into various matters such as our royalty practices. The outcome of any
      pending or future litigation or governmental regulatory matter is uncertain
      and may adversely affect our results of operations. In addition, we have
      incurred substantial legal expenses in the past three years, and such expenses
      may continue to be significant in the future. Further, attention to these matters by
      members of our senior management has been required, reducing the time they
      have available to devote to managing our business.

See Chesapeake Form 10-K at page 26 for the year ending December 31, 2019.

      We and other natural gas producers have been named in various lawsuits
      alleging underpayment of royalties and other shares of the proceeds of
      production. The lawsuits against us allege, among other things, that we
      used below-market prices, made improper deductions, utilized improper
      measurement techniques, entered into arrangements with affiliates that
      resulted in underpayment of amounts owed in connection with the
      production and sale of natural gas and NGL, or similar theories. These
      lawsuits include cases filed by individual royalty owners and putative class
      actions, some of which seek to certify a statewide class. The lawsuits seek
      compensatory, consequential, treble, and punitive damages, restitution and
      disgorgement of profits, declaratory and injunctive relief regarding our payment
      practices, pre-and post-judgment interest, and attorney’s fees and costs. Royalty
      plaintiffs have varying provisions in their respective leases, oil and gas law varies
      from state to state, and royalty owners and producers differ in their interpretation
      of the legal effect of lease provisions governing royalty calculations. We have
      resolved a number of these claims through negotiated settlements of past and
      future royalty obligations and have prevailed in various other lawsuits. We are
      currently defending numerous lawsuits seeking damages with respect to
      underpayment of royalties or other shares of the proceeds of production in
      multiple states where we have
      operated, including those discussed below.

                                              ***

      We believe losses are reasonably possible in certain of the pending royalty
      cases for which we have not accrued a loss contingency, but we are
      currently unable to estimate an amount or range of loss or the impact the
      actions could have on our future results of operations or cash flows.
      Uncertainties in pending royalty cases generally include the complex nature of
      Case 20-33233 Document 681 Filed in TXSB on 08/10/20 Page 26 of 38



      the claims and defenses, the potential size of the class in class actions, the
      scope and types of the properties and agreements involved, and the applicable
      production years.

See Chesapeake Form 10-Q at page 14 for the quarter ending March 31, 2020.
Case 20-33233 Document 681 Filed in TXSB on 08/10/20 Page 27 of 38




                            Exhibit B

        [Known Pending and Settled Cases against Chesapeake]
                                    Case 20-33233 Document 681 Filed in TXSB on 08/10/20 Page 28 of 38
                                                                          Exhibit B
                                                              Known Chesapeake Lawsuits (Pending)
                                                                                                                                               Number of     Acreage/Amounts
     Court        Case Number     Case Title                                         Status/Type of Case                                        Plaintiffs       Involved

Tarrant County    048‐000000‐15   IN RE: CHESAPEAKE BARNETT ROYALTY
 District Court   096‐000003‐15   LITIGATION #2                                      Barnett Shale Royalty case.                                   24          Multiple leases
 Bexar County
 District Court   2016ci22093     In Re: Chesapeake Eagle Ford Royalty Litigation    Eagle Ford Royatly case.                                     170          Multiple leases
 Bexar County                     Petty Business Enterprises, L.P. et al. v.
 District Court   2020CI07957     Chesapeake Exploration, LLC et al.                 Eagle Ford Shale Royalty case                                 30          Multiple leases

Middle District                   A & B Campbell Family et al v. Chesakpeake         Royalty case. Case is stayed pending issues to be
of Pennsylvania   3:2015cv00340   Energy Corporation et al                           addressed by the Pennsylvania Supreme Court.                  87          Multiple leases
Ohio Northern
 District Court   4:2013cv00391   Ritteger et al v. Chesapeake Exploration et al     This case was remanded back to state court
Ohio Northern
District Court    5:2017cv01695   Bounty Minerals, LLC v. Chesapeake Exploration, This is royalty suit in which Ds MSJ was granted which
 6th USCOA        0:2020cv03043   L.L.C. et al                                    resulted in the case being appealed.                             1           Multiple leases
Ohio Northern
District Court                    Zehentbauer Family Land LP et. al. v.              This is royalty suit in which Ds MSJ was granted which
 6th USCOA         4:15cv02449    Chesapeake Exploration, L.L.C. et.al.              resulted in the case being appealed.                          1           Multiple leases

Ohio Northern                                                                                                                                                 No information on
District Court    4:2015cv02591                                                      USCOA‐6th Circuit ‐ on appeal from Northern District of                 the lease or acreage
 6th USCOA        0:2019cv03942   Henceroth et al v Chesapeake Exploration, LLC      Ohio at Youngstown. This is a royalty suit.                   2               involved
 Oklahoma
  Western                                                                           Action was removed to Beaver County, OK. Case No. CJ‐
District Court    5:2018cv01242   CTF LTD et al v. Chesapeake Exploration LLC et al 2018‐26. Royalty suit.                                         8           Multiple leases
                                  Wellstar Corporation et al v. Chesapeake
   Wyoming                        Operating LLC, Chesapeake Exploration LLC, and Complaint filed ‐ Breach of Contract, Violation of WY
 District Court   1:2020cv00029   CNOOC Energy USA LLC                              Royalty Payment Act, Conversion, Declaratory Relief            2           Multiple leases

Middle District                   Patricia L. Abrams, et al., v. Chesapeake Energy   Royalty case. Case is stayed pending issues to be
of Pennsylvania    4:16cv01343    Corp., et al.                                      addressed by the Pennsylvania Supreme Court.                 352          Multiple leases

Middle District                   Paul H. Arnold, et al., v. Chesapeake Energy       Royalty case. Case is stayed pending issues to be
of Pennsylvania    4:16cv01345    Corp., et al.                                      addressed by the Pennsylvania Supreme Court.                 213          Multiple leases
                                    Case 20-33233 Document 681 Filed in TXSB on 08/10/20 Page 29 of 38
                                                                          Exhibit B
                                                              Known Chesapeake Lawsuits (Pending)
                                                                                                                                            Number of     Acreage/Amounts
    Court         Case Number     Case Title                                        Status/Type of Case                                      Plaintiffs       Involved

Middle District                   Robert C. Abrams, Jr., et al., v. Chesapeake      Royalty case. Case is stayed pending issues to be
of Pennsylvania   4:16cv01346     Energy Corp., et al.                              addressed by the Pennsylvania Supreme Court.                76         Multiple leases

Middle District                   Kylie E. Ahern, et al., v. Chesapeake Energy      Royalty case. Case is stayed pending issues to be
of Pennsylvania   4:16cv01347     Corp., et al.                                     addressed by the Pennsylvania Supreme Court.                32         Multiple leases

Middle District                   Timothy Tyler, et al., v. Chesapeake Energy       Royalty case. Case is stayed pending issues to be
of Pennsylvania   3:16cv00456     Corp., et al.                                     addressed by the Pennsylvania Supreme Court.                6          Multiple leases

Middle District                   Demchak Partners Limited Partnership, v.       Royalty case. Case is stayed pending issues to be
of Pennsylvania   3:13cv02289     Chesapeake Energy Corp., et al.                addressed by the Pennsylvania Supreme Court.                  Class       Multiple leases
                                                                                 Royalty case that was shown to be settled August 9, 2018
                                                                                 with the Suessenbach case but matter is still pending
Middle District                   James L. Brown, v. Chesapeake Energy Corp., et even though nothing has been filed related to the case
of Pennsylvania   3:14‐cv‐00591   al.                                            settlement since Nov 2018.                                    Class       Multiple leases
                                                                                 Royalty case that was shown to be settled August 9, 2018
                                                                                 with the Brown case but matter is still pending even
Middle District                                                                  though nothing has been filed related to the case
of Pennsylvania   3:14‐cv‐01197   Suessenbach v. Chesapeake Energy Corp., et al. settlement since Nov 2018.                                    Class       Multiple leases
    Western
   District of                    Dennis R Taylor, et al., v. Chesapeake Energy
   Oklahoma       5:18‐cv‐00565   Corp., et al.                                     Jury Trial set for January 12, 2021.                        5          Multiple leases
    Western
   District of                    CEOG, LLC, et al. v. Chesapeake Operating, LLC,   Order Granting Class Action Settlement filed May 26,
   Oklahoma       5:16‐cv‐00776   et al.                                            2020.                                                      Class       Multiple leases
                                               Case 20-33233 Document 681 Filed in TXSB on 08/10/20 Page 30 of 38
                                                                                               Exhibit B
                                                                                    Known Chesapeake Cases (Settled)

                                                                                                                                                                             Number of     Acreage/Amounts
    Court          Case Number    Case Title                                            dateFiled   dateTermed Settlement Amount (if public)                                  Plaintiffs       Involved

Tarrant County                    IN RE: CHESAPEAKE BARNETT ROYALTY
 District Court   348‐000000‐15   LITIGATION #1                                         4/28/2015   10/12/2017                            $52.5 million                       13,000+        Multiple leases
                                                                                                                                                                                              Tarrant and
                                 Arbuckle Mountain Ranch of TX v. Chesapeake                                                                                                 3983 Class     Johnson County
 5th USCOA        0:2015pcd10955 Energy Corp., et al                                    10/2/2015   3/22/2020                             $3.2 million                        Members            Units
Beaver County                                                                                                                                                                15000 class       Statewide
     OK            2010‐000038    Fitzgerald v. Chesapeake                                                                                $119 million                        members          Oklahoma

Tarrant County                                                                                                                                                                             2,000 acres of DFW
 District Court                   DFW Airport v. Chesapeake, et al.                                                                       $8.2 million                           1          Airport property

Tarrant County
 District Court                   City of Fort Worth v. Chesapeake, et al.                                                                $15 million                            1            5000 Acres

Tarrant County                                                                                                                                                                        250 acres owned by
 District Court                   Fort Worth School District vs. Chesapeake, et al.                                                       $1 million                          1              FWISD
                                                                                                                 Order of Final Approval and Judgment incorporating and
                                                                                                                 approving Class Settlement Agreement; all Settled
                                                                                                                 Claims are dismissed with prejudice and all claims that
                                                                                                                 are not Settled Claims are dismissed without prejudice;
                                                                                                                 approving The Plan of Administration and Distribution;
                                                                                                                 awarding Class Counsel $1,035,729.79 in attorneys' fees
                                                                                                                 and $142,810.64 in expenses and costs; directing
                                                                                                                 $5,000.00 incentive award be paid to Class
                                                                                                                 Representatives Billy C. Looney, Goodwin & Herman                     No information on
 AR Western                                                                                                      Associates, LLC, and Siloam Minerals, LLC from the                       the lease or
 District Court   2:2015cv02108   Looney v. Chesapeake Energy Corporation et al         6/3/2015    1/13/2017    Settlement Fund.                                        2 with Class acreage involved

                                                                                                                 Administrative Closing Order was filed April 17, 2018 but
  Oklahoma                                                                                                       documents continued to be filed advising class
   Western                        Thieme et al v. Chesapeake Energy Corporation                                  settlement. Order granting Plaintiffs Motion to Approve
 District Court   5:2016cv00209   et al                                                 3/3/2016    4/23/2020    Distributions from Settlement Fund filed April 23, 2020.       Class       Multiple leases

Texas Northern
 District Court   3:2013cv01812   Ballard et al v. Chesapeake Operating Inc et al       5/14/2013   5/29/2014    Settled Confidentially

Texas Northern                    Barfield Family Private Foundation v.
 District Court   4:2015cv00315   Chesapeake Exploration LLC                            4/27/2015   8/25/2015    Settled Confidentially
 Texas Eastern                    Bayou Bleu Farm, L.P. et al v. Chesapeake
 District Court   9:2016cv00089   Exploration, L.L.C.                                   6/14/2016    5/1/2017    Settled Confidentially                                          11         Multiple leases
                                               Case 20-33233 Document 681 Filed in TXSB on 08/10/20 Page 31 of 38
                                                                                                 Exhibit B
                                                                                      Known Chesapeake Cases (Settled)

                                                                                                                                                                             Number of     Acreage/Amounts
    Court         Case Number     Case Title                                              dateFiled   dateTermed Settlement Amount (if public)                                Plaintiffs       Involved
West Virginia
  Northern
District Court    5:2014cv00097   Bird et al v. Turner et al                              7/25/2014   2/23/2017    Settled Confidentially                                        2             3.4 acres
  Wyoming                         Box Creek Mineral Limited Partnership v.
District Court    1:2018cv00143   Chesapeake Exploration LLC et al                        8/27/2018   1/17/2019    Settled Confidentially                                        1          26588.035 acres
Ohio Northern                                                                                                                                                                                 85.7100 and
District Court    5:2016cv02023   Everett et al v. EnerVest Operating, L.L.C. et al       8/12/2016   8/20/2018    Settled Confidentially                                        3           11.4450 acres

Texas Southern
 District Court   5:2018cv00098   Kirkwood v. Chesapeake Operating, L.L.C.                7/6/2018    12/12/2018 Settled Confidentially                                          1           1299.28 acres
  Oklahoma
   Western                        Powers et al v. Chesapeake Energy Corporation
 District Court   5:2016cv00301   et al                                                   3/31/2016   4/15/2016    Settled Confidentially
  Oklahoma
   Western                        Ruby L Stucky Trust The v. Chesapeake Energy
 District Court   5:2016cv00293   Corporation et al                                       3/29/2016   4/15/2016    Settled Confidentially

                                  Texas Eastern Transmission, LP v. 3.2 ACRES
                                  PERMANENT EASEMENT, AND 4.2 ACRES
Ohio Southern                     TEMPORARY EASEMENT OF LAND IN COLERAIN
District Court    2:2014cv02650   TOWNSHIP, BELMONT COUNTY, OHIO et al                   12/16/2014    7/7/2016    Settled Confidentially

Texas Northern                    Trinity Valley School et al v. Chesapeake
 District Court   3:2013cv01082   Operating Inc et al                                     3/13/2013    9/8/2015    Settled Confidentially
  Oklahoma
   Western
 District Court   5:2016cv00403   Van Meter et al v. Chesapeake Energy Corp et al         4/20/2016   5/19/2016    Settled Confidentially
  Oklahoma
   Western
 District Court   5:2016cv00351   White v. Chesapeake Energy Corp et al                   4/12/2016   4/15/2016    Settled Confidentially
                                  Willard Liggett, et al v. Chesapeake Energy
  6th USCOA       0:2013cv04345   Corporation, et al                                     11/14/2013   10/24/2014 Settled Confidentially
                                                                                                                                                                                             Unable to read
   Wyoming                        Jonah Gas Company LLC et al v. Chesapeake                                                                                                                lease to determine
 District Court   1:2019cv00208   Exploration LLC et al                                   10/9/2019    4/7/2020    Royalty case. Agreed dismissal                                3           acreage involed
                                                                                                                                                                                           No information on
   Wyoming                        LeBar Ranch Minerals LLC v. Chesapeake                                                                                                                       the lease or
 District Court   2:2019cv00180   Operating LLC et al                                     9/3/2019    3/11/2020    Royalty case. Settled March 2020. No information given.       1          acreage involved
                                                                                                                   Royalty claim involving the Barnett Shale. Joint                        No information on
Texas Northern                    Fleet Oil and Gas Ltd. et al v. Chesapeake Energy                                Stipulation of Voluntary Dismissal with Prejudice filed                     the lease or
 District Court   4:2017cv00273   Corporation et al                                       3/30/2017   6/13/2017    without explanation as to why.                                9          acreage involved
                                               Case 20-33233 Document 681 Filed in TXSB on 08/10/20 Page 32 of 38
                                                                                            Exhibit B
                                                                                 Known Chesapeake Cases (Settled)

                                                                                                                                                                           Number of     Acreage/Amounts
    Court         Case Number     Case Title                                          dateFiled    dateTermed Settlement Amount (if public)                                 Plaintiffs        Involved
                                                                                                              Royalty suit originating from LaSalle County that was                      No information on
Texas Southern                    Peacock, Sr. et al v. Chesapeake Energy                                     moved to Federal Count b/c of Subject Matter. Joint                           the lease or
 District Court   5:2017cv00139   Corporation et al                                    7/7/2017     5/7/2019 Stipulation to Dismiss was filed.                                 10         acreage involved
                                                                                                                                                                                         No information on
Texas Southern                    Carrizo (Eagle Ford) LLC v. Chesapeake                                        Stipulation of dismissal filed without explanation as to                    the lease or
 District Court   4:2017cv01584   Exploration, L.L.C.                                 5/24/2017    9/26/2017    why.                                                           1          acreage involved
                                                                                                                                                                                         No information on
Texas Northern                    Flanagan et al v. Chesapeake Exploration, LLC et                              Stipulation of dismissal filed without explanation as to                    the lease or
 District Court   3:2015cv00222   al                                                  1/21/2015    1/16/2017    why.                                                           2          acreage involved
                                                                                                                                                                                         No information on
Ohio Northern                                                                                                                                                                               the lease or
District Court    4:2018cv02217   Hale et al v. Chesapeake Exploration L.L.C. et al   9/26/2018    12/20/2018 Arbitration award confirmed.                                     2          acreage involved
                                                                                                                                                                                         No information on
Texas Southern                    Texas Lone Star Petroleum Corporation v.                                                                                                                  the lease or
 District Court   2:2014cv00331   Chesapeake Operating Inc et al                       8/8/2014     1/4/2017    Bench Trial. Judgment for CHK. Lone Star appealed.             2          acreage involved

Texas Northern                    Calkins fka Katherine Gray v. JPMorgan Chase                                  Case is about a home in which JP Morgan is the
 District Court   4:2013cv00844   Bank, NA                                            10/15/2013   3/10/2014    mortgage holder
                                                                                                                Case originated in Oklahoma Northern District. It was                   No information on
Texas Northern                    Flanagan v. Access Midstream Partners, L.P. et                                transferred to Texas and the next day, Plaintiff filed for                 the lease or
 District Court   4:2017cv00786   al                                                  10/2/2017    10/3/2017    Dismissal.                                                      1       acreage involved
                                                                                                                Judge issued a Memo and Order granting MSJ in favor of
Ohio Northern                                                                                                   CHK. Final Judgment entered in favor of Defendants.
District Court    4:2015cv02449   Zehentbauer Family Land LP et al v. Chesapeake                                This case Royalty suit. Demand was $30M. It is not on
 6th USCOA        0:2018cv04139   Exploration, L.L.C. et al                           11/30/2015   3/30/2020    appeal.                                                    3 with Class  Multiple leases

                                                                                                                ORDER denying (38) Motion for Summary Judgment;
Ohio Southern                     Benzel et al v. Chesapeake Exploration, L.L.C. et                             granting (39) Motion for Summary Judgment in case
District Court    2:2013cv00280   al                                                  3/25/2013    9/30/2014    2:13‐cv‐00280‐ALM‐EPD. 2:13cv280 is here by dismissed.
                                                                                                                ORDER denying (38) Motion for Summary Judgment;
                                                                                                                granting (39) Motion for Summary Judgment in case
                                                                                                                2:13‐cv‐00280‐ALM‐EPD. 2:13cv280 is here by dismissed.
                                                                                                                Signed by Judge Algenon L. Marbley on 9/30/2014.
Ohio Southern                     Batalo et al v. Chesapeake Exploration, L.L.C. et                             Associated Cases: 2:13‐cv‐00280‐ALM‐EPD, 2:13‐cv‐
District Court    2:2013cv00296   al                                                  3/28/2013    8/29/2014    00296‐ALM‐EPD
 Oklahoma
  Western                         Beadles et al v. Chesapeake Energy Corporation                                Order granting plaintiffs' Agreed Motion to Consolidate
District Court    5:2016cv00238   et al                                               3/10/2016    4/15/2016    and ADMINISTRATIVE CLOSING ORDER
 Oklahoma
  Western                         Behrenbrinker et al v. Chesapeake Energy Corp                                 Order granting plaintiffs' Agreed Motion to Consolidate
District Court    5:2016cv00320   et al                                                4/5/2016    4/15/2016    and ADMINISTRATIVE CLOSING ORDER
                                                Case 20-33233 Document 681 Filed in TXSB on 08/10/20 Page 33 of 38
                                                                                               Exhibit B
                                                                                    Known Chesapeake Cases (Settled)

                                                                                                                                                                           Number of     Acreage/Amounts
    Court          Case Number     Case Title                                           dateFiled   dateTermed Settlement Amount (if public)                                Plaintiffs       Involved
 Oklahoma
  Western                          Crandall et al v. Chesapeake Energy Corporation                               Order granting plaintiffs' Agreed Motion to Consolidate
District Court    5:2016cv00306    et al                                                4/1/2016    4/15/2016    and ADMINISTRATIVE CLOSING ORDER
 Oklahoma
  Western                          Garvin Holdings LLC v. Chesapeake Energy                                      Order granting plaintiffs' Agreed Motion to Consolidate
District Court    5:2016cv00297    Corporation et al                                    3/29/2016   4/15/2016    and ADMINISTRATIVE CLOSING ORDER
 Oklahoma
  Western                        Herzog et al v. Chesapeake Energy Corporation                                   Order granting plaintiffs' Agreed Motion to Consolidate
District Court    5:2016cv00325  et al                                                  4/6/2016    4/15/2016    and ADMINISTRATIVE CLOSING ORDER
Ohio Southern                    Cesario et al v. Chesapeake Appalachia, L.L.C. et
District Court     2:2013cv00460 al                                                     5/13/2013    2/6/2014    Settled Confidentially
                                 Charles Cain, et al v. Chesapeake Exploration.
  6th USCOA        0:2013cv03021 L.L.C.                                                 1/9/2013    10/30/2013 Settled Confidentially
                                 Charles Warren, et al v. Chesapeake Exploration,
 5th USCOA        0:2013pcd10619 L.L.C., et al                                          6/14/2013   7/16/2014    Settled Confidentially
Ohio Southern
District Court    2:2013cv00246    Corban v. Chesapeake Exploration, L.L.C. et al       3/15/2013   1/26/2016    Settled Confidentially

Texas Northern                     Crowley Independent School District v.
 District Court   4:2015cv00120    Chesapeake Operating LLC                             2/16/2015   1/21/2016    Settled Confidentially

Texas Northern
 District Court   3:2013cv02594    Duggins et al v. Chesapeake Exploration LLC et al    7/5/2013    6/12/2014    Settled Confidentially
                                   Ellbogen Property Management LTD and UBM
   Wyoming                         Properties LLC v. Chesapeake Exploration LLC et
 District Court   1:2015cv00102    al                                                   7/2/2015    7/23/2015    Settled Confidentially
  Oklahoma
   Western                         FM Erikson Revocable Trust et al v. Chesapeake
 District Court   5:2013cv00757    Operating Inc et al                                  7/22/2013   10/10/2013 Settled Confidentially

Texas Northern
 District Court  3:2014cv03871 Fort Worth 4th Street Partners LP et al v.
  5th USCOA     0:2017pcd10040 Chesapeake Energy Corp et al                            10/30/2014   11/28/2016 Settled Confidentially
                               Frank Coniglio, Jr., et al v. Chesapeake
  6th USCOA      0:2015cv04044 Exploration, L.L.C., et al                               9/24/2015   5/12/2016    Settled Confidentially
                               Fritz Dairy Farm LLC, et al v. Chesapeake
  6th USCOA      0:2013cv03379 Exploration. L.L.C., et al                               4/3/2013     6/3/2014    Settled Confidentially
                               Gordon Potts, et al v. Chesapeake Exploration,
  5th USCOA     0:2013pcd10601 L.L.C.                                                   6/10/2013   7/29/2014    Settled Confidentially
Texas Western
 District Court  5:2014cv01020 Gray v. Chesapeake Exploration, LLC                     11/14/2014   10/22/2015 Settled Confidentially
Kansas District                Graybill et al v. Chesapeake Operating, L.L.C. et
     Court       2:2016cv02753 al                                                       11/3/2016   11/15/2016 Settled Confidentially
                                            Case 20-33233 Document 681 Filed in TXSB on 08/10/20 Page 34 of 38
                                                                                            Exhibit B
                                                                                 Known Chesapeake Cases (Settled)

                                                                                                                                               Number of     Acreage/Amounts
    Court         Case Number     Case Title                                           dateFiled    dateTermed Settlement Amount (if public)    Plaintiffs       Involved
Ohio Northern                     Green et al v. Chesapeake Exploration, L.L.C. et
District Court    5:2013cv00368   al                                                   2/20/2013    4/19/2013    Settled Confidentially
Ohio Northern
District Court    4:2013cv01545   Griebenow v. Chesapeake Exploration, LLC et al       7/17/2013    7/22/2013    Settled Confidentially
Ohio Southern                     Jewett Sportsmen and Farmers Club, Inc. v.
District Court    2:2014cv02337   Chesapeake Exploration, LLC et al                    11/20/2014   11/14/2016 Settled Confidentially
                                  Kenneth Wiley, et al v. Triad Hunter Gathering
  6th USCOA       0:2013cv04274   LLC, et al                                           10/30/2013    3/5/2014    Settled Confidentially
  Oklahoma
   Western                        Koppitz et al v. Chesapeake Energy Corporation
 District Court   5:2016cv00427   et al                                                4/26/2016    4/27/2016    Settled Confidentially

Texas Northern                    Laguna Point, Ltd. v. Chesapeake Operating, Inc.
 District Court   4:2014cv00082   et al                                                 2/5/2014    8/20/2014    Settled Confidentially

Texas Northern
 District Court   3:2014cv01863   Lowe et al v. Chesapeake Operating Inc et al         5/21/2014    3/17/2015    Settled Confidentially
  Oklahoma
   Western
 District Court   5:2016cv00284   Lowry v. Chesapeake Energy Corporation et al         3/24/2016    4/15/2016    Settled Confidentially

Texas Southern                    Maltsberger/Storey Ranch, LLC et al v. Rene R.
 District Court   5:2013cv00169   Barrientos, Ltd. et al                               10/10/2013    7/9/2014    Settled Confidentially
   Wyoming                        Moore Mineral Trust v. Chesapeake Exploration
 District Court   2:2014cv00146   LLC et al                                            7/18/2014    10/24/2014 Settled Confidentially
Texas Western                     Petty Business Enterprises, L.P., et al v.
 District Court   5:2014cv00834   Chesapeake Exploration, LLC                          9/19/2014     1/7/2016    Settled Confidentially
 Texas Eastern                    PMC Funding Corp v. Chesapeake Operating LLC
 District Court   4:2015cv00506   et al                                                7/24/2015     5/6/2016    Settled Confidentially

Texas Southern                    Rockwood et al v. Chesapeake Exploration
 District Court   5:2014cv00167   Limited Partnership et al                            10/9/2014     5/6/2016    Settled Confidentially
Ohio Southern
 District Court   2:2015cv00626   Ware et al v. Chesapeake Exploration, L.L.C. et al   2/17/2015    10/3/2016    Settled Confidentially
Case 20-33233 Document 681 Filed in TXSB on 08/10/20 Page 35 of 38




                            Exhibit C

            [Royalty Committee’s Admissions and Denials]
         Case 20-33233 Document 681 Filed in TXSB on 08/10/20 Page 36 of 38




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION


                                                                  )
    In re:                                                        )        Chapter 11
                                                                  )
    CHESAPEAKE ENERGY CORPORATION, et                             )        Case no. 20-33233 (DRJ)
    al.,1                                                         )
                                                                  )        (Jointly Administered)
                            Debtors.                              )


      OFFICIAL COMMITTEE OF ROYALTY OWNERS’ ADMISSIONS AND DENIALS
        IN SUPPORT OF RESPONSE TO EMERGENCY MOTION FOR ENTRY OF
                AN ORDER DISBANDING THE ROYALTY COMMITTEE

      1. The allegations of Paragraph 1 are legal argument which does not need to be
         admitted or denied. However, the allegations that the Royalty Committee is a
         second committee of unsecured creditors is denied. The allegation that the
         Unsecured Creditors Committee is already representing the interests of the
         Royalty Committee is denied. The allegations that royalty owners are being paid is
         yet to be determined, although it is admitted that a motion to approve payment to
         royalty owners was filed by the Debtors’ and approved by the Court. The fact that
         the Debtors view the Royalty Owners as merely unsecured creditors is support for
         U.S. Trustee appointing the Royalty Committee.

      2. The allegations of Paragraph 2 are denied, except to admit that many letters
         including the letter marked Exhibit A were submitted to the U.S. Trustee.

      3. The allegations of Paragraph 3 are denied.

      4. The allegations of Paragraph 4 are denied.

      5. The allegations of Paragraph 5 are denied and, in further answering, royalty
         owners with litigation claims have filed their own objections and motions in this
         case.

      6. The allegations of Paragraph 6 are denied. The Bankruptcy Code provides the
         ability of the U.S. Trustee to appoint creditor committees and the U.S. Trustee has


1A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
proposed claims and noticing agent at https://dm.epiq11.com/chesapeake. The location of Debtor Chesapeake
Energy Corporation’s principal place of business and the Debtors’ service address in these chapter 11 cases is 6100
North Western Avenue, Oklahoma City, Oklahoma 73118.
  Case 20-33233 Document 681 Filed in TXSB on 08/10/20 Page 37 of 38




   appointed committees other than unsecured creditors committees in numerous
   cases.

7. Paragraph 7 of the Motion need not be admitted or denied as it is the relief
   requested by the Debtors. In an abundance of caution, the Royalty Committee
   denies the allegations.

8. Paragraphs 8 through 10 are legal argument for jurisdiction and venue which need
   not be admitted or denied. The Royalty Committee consents to jurisdiction of the
   Court and the entry of a final order on the Motion to Disband.

9. Paragraph 11 is admitted.

10. Paragraph 12 is denied. Forshey Prostok, L.L.P. was not counsel to any parties in
    pending litigation prior to the Bankruptcy.

11. Paragraph 13 is admitted to the extent that a motion was filed and approved.
    However, the motion was to pay undisputed amounts and did not provide anything
    to show who was being paid what or what amounts were claimed by the Debtor to
    be currently owing but instead stated an estimated total amount of what was owed
    while there are pending disputes over the allocation of costs which are unresolved.
    As such, the Debtor filed a motion to allow payment of amounts it unilaterally
    determined to be owing and which were undisputed.

12. The Royalty Committee lacks sufficient information to admit or deny Paragraph
   14 because it is uncertain if the Debtors are paying the proper amount owing to
   royalty owners and assessing costs correctly under applicable leases and state
   law.

13. The allegations of Paragraph 15 are admitted.

14. The allegations of Paragraph 16 are denied as written.

15. The Royalty Committee lack sufficient information to admit or deny the allegations
    of Paragraph 17.

16. The allegations of Paragraph 18 are admitted.

17. The allegations of Paragraph 19 are admitted, in part, but denied to the extent it is
    alleged that there were settlements. The Court is required to approve any
    settlement and no settlements were approved by the Court. In at least one case,
    the Commonwealth of Pennsylvania objected to the proposed settlements.

18. The allegations of Paragraph 20 are admitted to the extent a joinder was filed to
    the UCC’s Objection as some Royalty Owners would also be unsecured creditors,
    but the Royalty Committee’s Objection to the DIP Motion was centered on
  Case 20-33233 Document 681 Filed in TXSB on 08/10/20 Page 38 of 38




   protecting the rights of the Royalty Owners and the Royalty Committee worked out
   agreed language with the Debtors’ in the DIP Order distinct from any language
   suggested by the Unsecured Creditors Committee.

19. Paragraphs 21 through 44 are legal argument and need not be admitted or denied.
